   Case 18-00737-SMT     Doc 40    Filed 03/22/19 Entered 03/22/19 10:50:00   Desc Main
                                   Document Page 1 of 4
The document below is hereby signed.

Signed: March 21, 2019




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                   )
                                            )
    STACY CECELIA MILLS,                    )     Case No. 18-00737
                                            )     (Chapter 13)
                         Debtor.            )     Not for publication in
                                            )     West’s Bankruptcy Reporter.

                             MEMORANDUM DECISION
            SUPPLEMENTING ORAL DECISION RE MOTION TO DISMISS CASE

         This supplements the court’s oral decision of March 15,

    2019, regarding the Chapter 13 trustee’s motion to dismiss the

    case.    The case will be dismissed pursuant to 11 U.S.C.

    § 1307(c)(1) based on unreasonable delay by the debtor that is

    prejudicial to creditors.

         The debtor commenced her case on November 14, 2018.                  On

    November 28, 2018, the debtor filed a motion to extend the time

    to file schedules, without specifying a requested deadline.                    On

    December 12, 2018, the court granted an extension to December 10,

    2018, and the debtor is obviously correct that she did not know

    in advance that December 10, 2018, was the new deadline set.

    However, despite that date of December 10, 2018, having already

    passed when she received the order granting the extension, the
Case 18-00737-SMT   Doc 40   Filed 03/22/19 Entered 03/22/19 10:50:00    Desc Main
                             Document Page 2 of 4


debtor filed no further motion for an extension of the deadline.

      Under 11 U.S.C. § 521(i), the case became subject to

automatic dismissal as of the 46th day after the commencement of

the case based on the debtor’s failure to file her schedules and

certain other documents required by 11 U.S.C. § 521(a)(1).                 The

debtor did not file her schedules, statement of financial

affairs, and a Chapter 13 Statement of Your Current Monthly

Income and Calculation of Commitment Period until January 9,

2019, the 56th day after the commencement of the case.                  She still

has not filed, as required by 11 U.S.C. § 521(a)(1)(B)(iv),

copies of certain payment advices or, if she received none, a

statement as required by LBR 1007-5(d) that she received none.

Although the trustee and the debtor’s creditors have not

specifically invoked § 521(i),1 the debtor’s failure to file

documents required by 11 U.S.C. § 521(a)(1) by the 45th day of

the case in order to avoid making the case subject to automatic

dismissal under § 521(i) is at the very least evidence of

unreasonable delay that is prejudicial to creditors.

      The debtor failed to appear at the meeting of creditors set

for December 17, 2018, and this and other delays of the debtor in

the case (including the debtor’s continuing failure even after



      1
        If the trustee had specifically requested dismissal under
§ 521(i), then § 521(i)(2) provides that “[i]f requested, the
court shall enter an order of dismissal not later than 7 days
after such request.”
                                       2
Case 18-00737-SMT   Doc 40   Filed 03/22/19 Entered 03/22/19 10:50:00   Desc Main
                             Document Page 3 of 4


January 9, 2019, to file payment advices) prompted the Chapter 13

trustee to file a motion to dismiss the case on January 14, 2019,

with the hearing on that motion set for February 15, 2019, which

was also the date for a confirmation hearing regarding the

debtor’s Chapter 13 plan.        However, based on the debtor’s

representation that she had suffered a fall that caused her not

to appear at the meeting of creditors on December 17, 2018, the

trustee had the hearing on the motion to dismiss and the

confirmation hearing on the debtor’s plan continued to March 15,

2019, and on February 27, 2019, re-set the meeting of creditors

for March 11, 2019.     The debtor failed to appear at the

rescheduled meeting of creditors set for March 11, 2019, arriving

at the meeting room more than an hour after the scheduled time,

thus resulting in further unreasonable delay of the case that is

prejudicial to creditors.

      The debtor’s latest proposed Chapter 13 plan filed on

January 15, 2019, and proposing to pay only $100 per month to the

Chapter 13 trustee, is plainly not confirmable.             It is missing

two pages, thus failing to address a proposed treatment of U.S.

Bank, N.A.’s claim, and it fails to specify a treatment of the

claims of unsecured creditors.         The debtor has thus failed to

move this case along in a reasonable fashion.            To obtain a

confirmed plan, the debtor would be required to file a further

amended plan, giving creditors notice of the opportunity to


                                       3
Case 18-00737-SMT                                                                                 Doc 40   Filed 03/22/19 Entered 03/22/19 10:50:00   Desc Main
                                                                                                           Document Page 4 of 4


oppose confirmation of such further amended plan, thus resulting

in further delay of the case.

                              The foregoing demonstrates that the debtor has engaged in

unreasonable delay that is prejudicial to creditors, and warrants

dismissal of the case.

                              In addition, I note that the debtor’s secured creditor, U.S.

Bank, N.A., as trustee for a trust, has filed a claim asserting

that it is owed $319,365.73 in prepetition arrears.                                                                                            The debtor

apparently wants to cure any prepetition arrears under a plan.

The debtor contends that the claim is objectionable, but she has

not filed an objection to the claim.                                                                                        This is another instance of

unreasonable delay that is prejudicial to creditors unless the

debtor could obtain confirmation of such a plan despite the

amount of that prepetition arrearage claim.                                                                                          However, the debtor

gave only sketchy and conclusory testimony as to her ability to

obtain a confirmed plan, failing to prove what net disposable

income she would have for making payments under a confirmed plan.

                              An order dismissing the case follows.

                                                                                                                               [Signed and dated above.]

Copies to: Debtor (by hand-mail); recipients of e-notifications.




R:\Common\TeelSM\Judge Temp Docs\Mills (Stacy) Mem Decsn Supplementing Oral Decsn re MTD v2.wpd
                                                                                                                     4
